                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


PAUL B. WILLS,

                      Plaintiff,
                                                             Case No. 21-cv-0455-bhl
       v.


 ANDREW SAUL,
 COMMISSIONER OF SOCIAL
 SECURITY ADMINISTRATION,
                      Defendant,

                                        ORDER


       Plaintiff Paul B. Wills has filed a Notice of Appeal of this Court’s Decision and Order on
his complaint seeking review of the decision of the Commissioner of Social Security. Plaintiff
has requested leave to proceed without prepayment of the filing fee on appeal, pursuant to 28
U.S.C. §1915. It appears from his affidavit of indigence that he lacks the financial resources to
pay the filing fee. Accordingly, his motion (ECF No. 3) is GRANTED and the filing fee is
waived.

      SO ORDERED this 12th day of April, 2021.

                                                     s/ Brett H. Ludwig
                                                     Brett H. Ludwig
                                                     United States District Judge




            Case 2:21-cv-00455-BHL Filed 04/12/21 Page 1 of 1 Document 4
